Fellows, J.
(after stating the facts). While other questions are argued, we are impressed that but two questions are presented upon this record for determination at this time. They are:
(1) Was applicant’s letter above quoted a sufficient claim for review of the decision of the arbitrators? and
(2) Has the board the power to set aside the award of the board of arbitration and order a new arbitration?
We are persuaded that the first question must be answered in the affirmative and the second in the negative.
1. The statute (section 5461, 2 Comp. Laws 1915, amended by Act No. 64, Pub. Acts 1919) requires no formality in the claim for review and this court has on numerous'occasions recognized the summary character of these proceedings. Strict rules of pleading are not required. In Kalucki v. Foundry Co., 200 *178Mich. 604, where this section of the statute was under consideration, this court said:
“It may be noted in passing that a bare statement-in writing of plaintiff’s claim for review which could be written in two or three lines, would if filed with the board within the seven days have preserved right of review under the provision of the statute.”
And in Brunette v. Quincy Mining Co., 197 Mich. 301, where it was urged that time was needed to prepare the claim for review and assignments of error, we said:
“The act only requires a claim for review to be filed within the 7 days, which can be quickly prepared and transmitted. Assignment of errors and grounds for review which counsel urge take time to prepare are not required by the act to be then stated.”
While the language found in the letter does not strictly follow the language of the statute, we think it was sufficient.
2. While the industrial accident board performs quasi judicial duties, it is not possessed of judicial power. It was created by statute and to the statute it must look for its authority. The general scheme of procedure in contested claims contemplates a submission to arbitration of the questions, of liability and compensation, a review of the award of the arbitrators by the full board, a review of the board’s action by this court on certiorari. When the arbitrators make their award either for or against the plaintiff, that award fixes the rights of the parties, and these rights are, in the absence of fraud, irrevocably fixed unless the board on review, hearing the case de novo, upon the testimony already taken, and such additional testimony as the parties may submit, reaches a different conclusion. In this way, and this way alone, may the award of the arbitrators be set aside. There is no power in the board to direct the submission to a second set of arbitrators, and vacate the steps already *179regularly taken. In Pocs v. Buick Motor Co., 207 Mich. 591, and Diebel v. Construction Co., 207 Mich. 618, this court held that the board had no authority to grant rehearings of matters already decided by it. Manifestly if it may not grant a rehearing upon its own action and of questions, which it has decided it may not grant a rehearing before another set of arbitrators of matters once finally decided by a board of arbitrators chosen under the statute. It would be a strange rule which would take from one of the parties the benefit of an award by the arbitrators solely because the other party either through his own neglect or otherwise was unable to comply with the request of the board. We know of no rule of law or of practice which requires a party to furnish his adversary with a transcript of testimony taken by his own stenographer. While the board or any member thereof may make examinations of books and papers of the parties to a dispute (section 5456, 2 • Comp. Laws 1915) this does not entitle a party to a transcript obtained at the expense of the other party. As a matter of courtesy between attorneys it is frequently furnished, and in the instant case the attorneys for the insurance company apparently made a. good faith effort to obtain it for the plaintiff. The notes, however, had been destroyed and it was, therefore, impossible to produce it. This fact might induce the board to consider fully all testimony taken under the provisions of section 5464, 2 Comp. Laws 1915, but it did not authorize the action taken.
The order made by the industrial accident board vacating the award of the board of arbitration and resetting the matter for another arbitration must be vacated and the case remanded for such proceedings as may be had not inconsistent with this opinion.
Moore, C. J., and Steere, Brooke, Stone, Clark, Bird, and Sharpe, JJ., concurred.